Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Election/Restrictions
Applicant’s election without traverse of Group I and the viral species “new coronavirus COVID-19” in the reply filed on 02/14/2022 is acknowledged.
Claims 16-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Status of Examination
	Claims 1-12 and 15-31 are pending, claims 16-30 are withdrawn and claims 1-12, 15 and 31 are currently under consideration.
	Applicants claim a dry powder pharmaceutical formulation for administration by inhalation that comprises microparticles of remdesivir, active metabolites and analogs thereof, which have a mass median diameter (MMD) of 1-6 microns, as well as microparticles of a carrier, such as lactose monohydrate, which have MMD of 10-100 microns.  Magnesium stearate may also be included in the composition.  The formulation may be a unit dose, such as in the form of a capsule, cartridge or a blister pack.
	The claims will be given their broadest reasonable interpretation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 31 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 31 recites “and about 4.5% w/w of the lactose has a mass median diameter of less than about 4.5% w/w/.”  As mass median diameter should be defined by a size and not a percentage, the claim is indefinite because one of ordinary skill in the art would not have known what mass median diameter size is actually required by this claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2016/0122374 A1) in view of Crater (US 2014/0113888 A1).
Applicant Claims
The scope and content of the claims was discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Chun et al. disclose compositions containing therapeutically effective amounts of antiviral ribosides for treating RNA viruses (abstract, para [0002], [0005], [0009]-[0041], claim 1, 17, 18).  Among the preferred antiviral compounds used in the composition is remdesivir (para [0239]-[0242], claims 1, 16-18).  Chun et al. specifically teaches that the antiviral compound may be administered via rapid inhalation through the nasal passages or through the mouth in order to reach the alveolar sacs (para [0235]). This antiviral composition may be formulated for dry powder inhalation and which is prepared by conventional methods (para [0235]).  For intrapulmonary or nasal administration, the particles size may be between 0.5-35 microns to facilitate rapid inhalation, which size overlap with the size range of active particles recited in claim 1 (para [0235]).  The formulation may be formulated with one or more carriers or excipients and list lactose as one such excipient (para [0274]). Chun et al. also teaches that the composition may contain surface active agents/ lubricants, such as magnesium stearate (para [0268], [0274]).  
The remdesivir compound may be provided at 0.01 to about 5 mg/kg body weight per day, and specifically outlines daily doses of 5-500 mg to a patient in a single or multiple dose format, which provides overlapping doses with the 1-300mg/dose required by claim 10, the 10-100mg/dose required by claim 11 and the 12.5, 25 and 50mg/dose required by claim 12. (para [0298]).  The active may be present 0.075-20% of the composition, depending on the form of the formulation, which amounts largely fall within the concentration range of about 1% to about 90% required by claim 2 (para [0269], [0282]). Chun et al. additionally teaches that the formulation may be provided in unit-dose form and teach that the formulation may be provided in a blister pack or capsules (para [0266]-[0267], [0310]).  
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)

Crater discloses a composition that is formulated for nasal or oral inhalation from a reservoir or unit-dose dry powder inhaler (abstract, claims 1, 12-14).  The active(s) within the composition are mixed with a carrier, which may be lactose monohydrate (para [0063], claims 17-19). Crater teaches that the active particles should have a controlled particle size of preferably 2-5 microns, to ensure delivery to the small airways, which particle size falls within the amount required by claim 1 (para [0062], claims 28-30).  On the other hand, Crater teaches that the lactose monohydrate carrier particles will have a much larger particle size, such as a mass median diameter of 60-90 microns, which would have precluded these carrier particles reaching the small airways of the lung, this particle size range falling within the particle size of lactose required by claim 1 (para [0063]).  The lactose carrier particles may be present at 91-99% of the formulation and may also contain a fine particle fraction at 4.5 wt% which have a diameter of less than 7 microns, which size of fine lactose particles falls within the range set forth in claim 4 (para [0065]).  The formulation may also contain the ternary agent magnesium stearate at 0.6%, which concentration matches that required by claim 7 (para [0068]-[0070]).  Crater teaches that the composition may be provided in unit dose form in capsules, cartridges or blister packs (para [0071]-[0072]).
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the conventional dry powder inhalation delivery system of Crater to deliver the remdesivir of Chun et al., because Chun et al. explicitly teaches that the antiviral compounds disclosed therein may be delivered by inhalation and may be prepared for use in dry powder inhalers using conventional processes.  As Crater singles out lactose monohydrate and magnesium stearate (which is a surface active agent) for inclusion in dry powder inhalation compositions and Chun et al. teaches that this same carrier and surface active agent may be used to formulate remdesivir, one of ordinary skill in the art would have had a reasonable expectation of success in utilizing these two components to formulate the remdesivir of Chun et al. in a dry powder inhalation composition.
	Regarding the particle size of the active substance, the particle size of the lactose carrier, the amount of active substance and magnesium stearate in the formulation, the diameter of the fine lactose fraction particles as well as the dose of remdesivir in the formulation, a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection as discussed above. MPEP § 2144.05.  Furthermore, the amount of active substance as defined by percentage of the composition and as weight per dose are result effective variables that would have been obvious based upon routine optimization of these values until the desired antiviral effect was achieved in a patient, absent evidence to the contrary.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812. The examiner can normally be reached Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699